department of the treasury internal_revenue_service washington d c aug uil code 408a00-00 t' r qa t2 ’ tax_exempt_and_government_entities_division date legend taxpayer a mekkkkekekekerrekaaekekn custodian m eker eeereaekesaeeree ese amount a rakraekkaakekekeaiakkkkkk ira xx eker raekkkkekereeeekeka b txemaaarereakkekreekeke ira y lrrrekkekkkakakiaaiak kakrkkrkkkkkk ee kkkkkkkkkkkk date rxkkrakcumkrekerekeaekekkkks date kxrkeknnekakkkkkkakaakik date krkkkhhkeekrekkkkkakkkkehe dear chk this is in response to your request dated date in which you request relief under sec_301_9100-3 of the procedure and administrative regulations the regulations the following facts and representations have been submitted under penalty of perjury in support of the ruling requested in date taxpayer a maintained an individual_retirement_account ira x a traditional_ira described in sec_408 of the internal_revenue_code the code with custodian m taxpayer a intended to convert ira x into as a roth_ira described in sec_408a of the code on date after conversing with an associate with custodian m taxpayer a requested that amount a be transferred from ira x to ira y as a roth_ira_conversion in late taxpayer a consulted with an associate at custodian m taxpayer a was advised by the associate to convert ira x to a roth_ira custodian m then furnished taxpayer a with a copy of the regulations relating to sec_408a of the aka page of code roth_ira_conversion taxpayer a read the regulations and on date had a discussion with the associate of custodian m about the advised roth conversion taxpayer a relayed concern about the availability of the conversion based on his reading of the regulations provided to him by custodian m specifically taxpayer a stated that the conversion was unavailable to him because his modified_adjusted_gross_income exceeded the level permitted by the regulations taxpayer a was assured by custodian m's associate that he was within the income limit and that the roth conversion was available to him the associate assured him there would be no tax consequences to the roth_ira_conversion he relied on this advice and representation on date ira x was converted into ira y a roth account with custodian m in preparation of his return taxpayer a met with his tax_return_preparer his tax_return_preparer informed taxpayer a that he was unable to do the roth conversion because his modified_adjusted_gross_income was above the permitted level furthermore his tax_return_preparer advised him that the conversion was invalid and taxable taxpayer a filed his return on date pursuant to a valid extension on or about date taxpayer a contacted custodian m about the conversion and the taxability of his roth_ira on date taxpayer a received a letter from custodian m explaining that custodian m had reviewed the recorded phone call on date and that taxpayer a was given incorrect information regarding the modified_adjusted_gross_income threshold for a roth_ira_conversion in the letter dated date custodian m takes full responsibility for taxpayer a’s failed roth_ira_conversion the statute_of_limitations on taxpayer a’s federal_income_tax return remains open based on the foregoing facts and representations you have requested a ruling that pursuant to sec_301_9100-3 of the regulations you may be granted a period not to exceed days from the date_of_issuance of this ruling to make an election under sec_1_408a-5 of the income_tax regulations the i t regulations to recharacterize amount a as a contribution to a traditional_ira with respect to the request for relief under sec_301_9100-3 of the regulations sec_408a of the code and sec_1_408a-5 of the i t regulations provide that except as otherwise provided by the secretary a taxpayer may elect to recharacterize an ira contribution made to one type of ira as having been made to another type of ira by making a trustee-to-trustee transfer of the ira contribution plus earnings to the other type of ira contribution is treated as having been made to the transferee ira and not the transferor ira under sec_408a of the code and sec_1_408a-5 of the i t regulations this recharacterization election generally must occur on or before the date prescribed by law including extensions for filing the taxpayer's federal_income_tax return for the year of contribution in a recharacterization the ira bok kkk page of sec_1_408a-5 q a-6 of the i t regulations describes how a taxpayer makes the election to recharacterize the ira contribution to recharacterize an amount that has been converted from a traditional_ira to a roth_ira the taxpayer must notify the roth_ira trustee of the taxpayer's intent to recharacterize the amount the taxpayer must provide the trustee and the transferee trustee if different from the transferor trustee with specified information that is sufficient to effect the recharacterization and the trustee must make the transfer prior to date sec_408a of the code provided in relevant pant that a taxpayer generally is not allowed to make a rollover_contribution to a roth_ira from an individual_retirement_plan other than a roth_ira during any taxable_year if the taxpayer’s adjusted_gross_income for that year exceeds dollar_figure for taxable years beginning after date the dollar_figure limitation on adjusted_gross_income in code sec_408a was eliminated sec_408a provides that a conversion of a traditional_ira to a roth_ira is treated as a rollover from the traditional_ira to the roth_ira sec_301_9100-1 sec_301_9100-2 and sec_301_9100-3 of the regulations in general provide guidance concerning requests for relief submitted to the service on or after date sec_301_9100-1 provides that the commissioner of internal revenue in his discretion may grant a reasonable extension of the time fixed by a regulation a revenue_ruling a revenue_procedure a notice or an announcement published in the internal_revenue_bulletin for the making of an election or application_for relief in respect of tax under among others subtitle a of the code sec_301_9100-2 of the regulations lists certain elections for which automatic extensions of time to file are granted sec_301_9100-3 generally provides guidance with respect to the granting of relief with respect to those elections not referenced in sec_301_9100-2 the relief requested in this case is not referenced in sec_301_9100-2 sec_301_9100-3 of the regulations provides that applications for relief that fall within sec_301_9100-3 will be granted when the taxpayer provides sufficient evidence including affidavits described in sec_301_9100-3 to establish that the taxpayer acted reasonably and in good_faith and granting relief would not prejudice the interests of the government sec_301_9100-3 of the regulations provides that a taxpayer will be deemed to have acted reasonably and in good_faith i if its request for sec_301_9100-1 relief is filed before the failure to make a timely election is discovered by the service ii if the taxpayer inadvertently failed to make the election because of intervening events beyond the taxpayer's control iii if the taxpayer failed to make the election because after exercising reasonable diligence the taxpayer was unaware of the necessity for the election iv the taxpayer reasonably relied upon the written advice of the service or v the taxpayer reasonably relied on a qualified_tax professional sap page of including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election sec_301_9100-3 of the regulations provides that ordinarily the interests of the government will be treated as prejudiced and that ordinarily the service will not grant relief when tax years that would have been affected by the election had it been timely made are closed by the statute_of_limitations before the taxpayer's receipt of a ruling granting relief under this section the information presented and documentation submitted by taxpayer a is consistent with his assertion that his failed roth_ira_conversion was caused by his reliance on incorrect assurances and information furnished by custodian m furthermore custodian m has taken full responsibility for the incorrect advice and information as well as the failed roth_ira_conversion based on the above taxpayer a meets the requirements of sec_301 b of the regulations clause iii for the tax_year in addition since the statute_of_limitations is still open under sec_301_9100-3 of the regulations granting relief will not prejudice the interests of the government accordingly taxpayer a is granted an extension of days as measured from the date of the issuance of this ruling letter to recharacterize amount a as a contribution to a traditional_ira no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited by others as precedent if you wish to inquire about this ruling please contact esq id ff arr r naa an eaees s ot _ please address all correspondence to se t ep ra t2 sincerely yours d eon z- a kkekkkkkkrkkkkkrkakahke manager employee_plans technical group enclosures deleted copy of this letter notice of intention to disclose cc eka eeaeekereeeeereaeeee rakkkakkkakkkrerkekekkekeker kkkkkkkrkekeekekeekkkerkeerkk
